OPINION OF THE COURT
PER CURIAM:
We have carefully considered the arguments of the Appellant and have concluded that the sentencing judge committed no error.
The judgment imposing sentence will be affirmed and the mandate will issue forthwith.
Before HASTIE, Chief Judge, and FORMAN, FREEDMAN,* SEITZ, VAN DUSEN, ALDISERT, ADAMS, GIBBONS and ROSEjSTN, Circuit Judges.

 Judge Freedman participated in the consideration and disposition of the petition for rehearing, but died before this opinion was filed.